EXHIBIT 10.1
 
LETTER OF UNDERSTANDING

 
This letter shall serve as a written memorialization of the terms already
expressed and agreed to in principle by the parties for the eventual transfer of
TRINITY RX SOLUTIONS, LLC “Trinity” and all of its’ assets, intellectual
property and contractual rights including, but not limited to the NALTREXONE
IMPLANT “Implant” formula(s) created by Dr. Rowe of Australia and owned by
Trinity to FRESH START PRIVATE MANAGEMENT, INC. “Fresh Start.” All parties
represent, acknowledge and pledge that each possesses all rights required to
perform all obligations necessary to result in Fresh Start possessing the
exclusive right to market, distribute and commercially exploit the Implant
without reservation or limitation.
 
In exchange for the transfer detailed above Fresh Start, upon the execution of
this letter shall pay to Sal Amodeo of Trinity the sum of Twenty-Five Thousand
Dollars ($25,000.00) as a refundable deposit and showing of good faith of their
intent to enter into a formal agreement with Trinity and its’ owner Sal Amodeo
in which Fresh Start shall provide consideration consisting of a cash payment of
an additional Five Hundred Thousand Dollars ($500,000.00) within nine months of
this Letter of Intent being executed and the parties herein entering into a
formal agreement consistent with the terms of the Letter of Intent.
 
Expressly contingent upon a formal agreement being reached between the parties
within ninety (90) days of the execution of this letter of intent, Five Hundred
Thousand Dollars ($500,000.00) shall be paid to Sal Amodeo in three installments
as follows. In the event that no formal agreement is reached within ninety (90)
days of this letter’s execution, no further payments by Fresh Start shall be
owed or paid and the Twenty-Five Thousand Dollars ($25,000) refundable deposit
will be due back to Fresh Start unless mutually extended by both parties:
 
Payment 1 in the amount of $200,000.00 to be paid no later than ninety (90) days
after execution of this letter of intent;
 
Payment 2 in the amount of $200,000.00 to be paid no later than one hundred and
eighty (180) days after the execution of this letter of intent; and
 
Payment 3 in the amount of $100,000.00 to be paid no later than two hundred and
seventy (270) days after the execution of this letter of intent;
 
In addition, and as terms of the formal agreement contemplated between the
parties Fresh Start shall also bestow upon Sal Amodeo the additional
compensation:
 
-  
two million common (2,000,000) restricted shares of Fresh Start;

 
-  
a four year service agreement under which Sal Amodeo, as either an employee or
consultant shall be compensated in an amount equal to the current rate being
earned by Fresh Start employees ($75,000.00) including the bonus plan at the
time that this letter is executed.

 
 
1

--------------------------------------------------------------------------------

 
 
In addition to the aforementioned compensation and consideration and after the 3
installments totaling Five Hundred Thousand Dollars ($500,000) has been paid to
Sal Amodeo, Sal Amodeo shall be paid a royalty rate equal to ten percent (10%)
of gross revenues generated by the sale of the program minus the hard cost of
the implants until such time as Sal Amodeo has received a total of Five Hundred
Thousand Dollars ($500,000.00). This royalty payment is dependent solely upon
actual program sales and will only be paid in the event that sales actually
occur. There is no time limit for these payments to be made as they will be
directly related to actual sales.
 
With regard to any other formulas other than the Naltrexone Implant possessed
and/or controlled by Trinity are desired for use by Fresh Start, then Fresh
Start shall have the first right of refusal to obtain exclusive rights
consistent with those obtained for the Implant. Fresh Start shall have this
opportunity in exchange for agreeing to pay to Trinity Five Hundred Thousand
Dollars ($500,000.00) for each additional formula. The payment of these funds
shall be made via royalty payments in the amount of ten percent (10%) of gross
sales once each formula is placed into market until the total fee of Five
Hundred Thousand Dollars ($500,000.00). In the event that Fresh Start must
perform research and development in order to ready a formula for market then the
ten percent (10%) royalty shall be reduced to five percent (5%) until such time
as the research and development costs have been recouped by Fresh Start after
which the royalty rate shall return to ten percent (10%) until the five hundred
thousand dollars ($500,000.00) has been fully paid.
 
Sal Amodeo shall assist Fresh Start in entering into an agreement with Dr. Rowe
under which Dr. Rowe shall provide Fresh Start with consulting and research and
development services.
 
It is further understood and acknowledged by all parties that upon the execution
of this letter of intent the parties shall immediately work together in good
faith to create a formal agreement consistent with the terms expressed herein.
 


 

Trinity/Sal Amodeo
_________________
 
Date:_____________ 
Fresh Start Private Management, Inc.
 
______________________________
 
______________________________
 
______________________________
 
______________________________
 
 
Date:__________________________

 
 
2

--------------------------------------------------------------------------------

 